Case 2:14-cv-07926-MCA-MAH Document 237 Filed 09/09/21 Page 1 of 20 PageID: 8909




  NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


   COLDWELL BANKER REAL ESTATE,
   LLC,                                                         Civil Action No. 14-7926

                         Plaintiff,                           FINDINGS OF FACT AND
                  v.                                          CONCLUSIONS OF LAW

   THE BELLMARC GROUP LLC, et al.,

                         Defendants.


  ARLEO, UNITED STATES DISTRICT JUDGE

  I. INTRODUCTION

         Plaintiff Coldwell Banker Real Estate LLC’s (“Coldwell Banker” or “Plaintiff”) brought

  this breach of contract action against Defendants The Bellmarc Group LLC, Bellmarc Downtown

  LLC, Bellmarc Brokerage Midtown Inc., Bellmarc East LLC, Bellmarc West LLC, Bellmarc

  Simone Song Inc., Bellmark Gramercy Chelsea Inc. (collectively the “Bellmarc Group”), AC

  Lawrence Real Estate LLC (“AC Lawrence” and with the Bellmarc Group, the “Franchisees”) and

  Neil Binder (“Binder” and together with the Franchisees, “Defendants”).

         The Court conducted a two-day bench trial on May 19-20, 2021, in which the parties were

  afforded a full opportunity to be heard, examine and cross-examine witnesses, present evidence

  bearing on the issues, and argue the law and evidence. For the reasons set forth below, the Court

  makes the following Findings of Fact and Conclusions of Law pursuant to Federal Rule of Civil

  Procedure 52(a). The Court finds that Defendants breached the operative Franchise Agreements

  and accordingly judgment will be entered for Plaintiff.




                                                  1
Case 2:14-cv-07926-MCA-MAH Document 237 Filed 09/09/21 Page 2 of 20 PageID: 8910




  II.      FINDINGS OF FACT

        A. The Parties

        1. Plaintiff is a limited liability company organized and existing under the laws of the State

           of Delaware with its principal place of business located at 175 Park Avenue, Madison, New

           Jersey. Final Pretrial Order, Stipulated Facts ¶ 1, ECF No. 186.

        2. The Franchisees are limited liability companies organized and existing under the laws of

           New York, and all members are residents of the State of New York. Stipulated Facts

           ¶¶ 2-9.

        3. Binder is an individual and citizen of the State of New York who has been employed in

           real estate in New York City since 1977. Stipulated Facts ¶¶ 12, 15.

        B. The Parties’ Operations

        4. Coldwell Banker was founded in 1906 and is the oldest national real estate brand in the

           United States, handling over 750,000 transactions annually and generating over $350

           million in revenue. T1 14:7-25. 1

        5. Coldwell Banker has the exclusive right to use and sublicense certain trade names,

           trademarks, and service marks, including the name “Coldwell Banker”® (collectively

           referred to as the “Coldwell Banker Marks”). The Coldwell Banker Marks have been

           registered on the Principal Register of the United States Patent and Trademark Office, with

           other appropriate state agencies in the United States, and with government agencies of

           foreign countries. Stipulated Facts ¶ 18.




  1
    The Court refers to the trial transcript from May 19, 2021, ECF No. 235, as “T1.” The Court refers to the trial
  transcript from May 20, 2021, ECF No. 236, as “T2.”



                                                         2
Case 2:14-cv-07926-MCA-MAH Document 237 Filed 09/09/21 Page 3 of 20 PageID: 8911




     6. The Bellmarc Group, owned by Binder, and AC Lawrence, owned by Anthony DeGrotta

        (“DeGrotta”) and Larry Friedman (“Friedman”) combined operations in or about October

        1, 2012 and began doing business as of January 1, 2013. Stipulated Facts ¶ 13.

     C. Terms of the Franchise Agreements

     7. Coldwell Banker and the Franchisees entered into a Real Estate Franchise Agreement dated

        March 27, 2013, as amended by the following addendums: Addendum to Franchise

        Agreement (dated March 27, 2013), Amendment to Franchise Agreement (dated May 13,

        2013), Amendment to the Addendum to Franchise Agreement (dated May 22, 2013), First

        Addendum to Amendment to Franchise Agreement (dated October 24, 2013), Master

        Brand Marketing Fund Addendum to Franchise Agreement (dated November 8, 2013), and

        Third Addendum to Amendment to Franchise Agreement (dated December 10, 2013). Id.

        ¶ 19; Exs. P-1, P-2, P-4, P-5, P-6, P-7, P-8 (the “Franchise Agreements”).

     8. Initially, the term of the Franchise Agreements was 10 years, which was later amended to

        20 years. Exs. P-1 § 1.5; P-2 § 25.6.

     9. The Franchisee Agreements required the “Owners” to actively manage and supervise the

        business operations of the Franchisees. Stipulated Facts ¶ 23. The Owners of the

        Franchisees include (1) Defendant Nice Idea, LLC, wholly owned by Binder, and

        (2) Defendant All Enterprises, LLC, which was owned by DeGrotta, Friedman, Lenny

        Flausso, and Frank Sanchez at the time the Franchise Agreements were executed. Id.

        ¶¶ 24-26.

     10. Binder, Nice Idea, LLC, and All Enterprises, LLC each executed and conveyed to Coldwell

        Banker a Guaranty of Payment and Performance of the obligations of the Franchisees under

        the Franchise Agreements. Id. ¶ 35.




                                                3
Case 2:14-cv-07926-MCA-MAH Document 237 Filed 09/09/21 Page 4 of 20 PageID: 8912




      11. The Franchise Agreements required the Franchisees to report transactions to Coldwell

          Banker. Failure to do so is an event of default under the Franchise Agreements. Id. ¶ 29.

      12. The Franchise Agreements required the Franchisees to maintain accurate financial

          statements and records and provide the same periodically to Coldwell Banker. Id. ¶ 31.

      13. The Franchise Agreements required the Franchisees to pay Coldwell Banker franchise

          Royalty Fees, marketing fees, interest, and other amounts. Ex. P-1 §§ 7- 8, 11.

      14. As for Royalty Fees, the Franchisees were to pay Coldwell Bank 6% royalty, calculated

          from the gross revenues of the Franchisees at the time of a closing. Id. § 7.1.1.

      15. In one of the initial addendums before the franchise began operating, Coldwell Banker

          agreed to reduce the Royalty Fee to 2.25%, so long as the Franchisees were in compliance

          with the Franchise Agreements. Ex. P-2 § 25.3.

      16. Royalty Fees were due immediately after the closing. Ex. P-1 § 7.1.1; T1 22:8-23:8.

      17. As for marketing fees, the Franchisees were also required to pay into the “Brand Marketing

          Fund” (“BMF” or “NAF”), which was used for the promotion of the Coldwell Banker

          brand nationally. T1 23:19-24:8.

      18. The BMF contribution rate was calculated as a percentage of gross revenues of the

          Franchisees. The Franchise Agreements detailed that the Franchisees’ BMF contribution

          rates were 2.5% of the first $2 million in gross revenues reported during a calendar year, 2

          and then 0.5% of revenues thereafter. Ex. P-1 § 8.1.

      19. The Franchise Agreements specified: “To be eligible for the reduced BMF contribution

          rates . . . you must have reported and paid Royalty Fees and BMF contributions on all Gross



  2
   Coldwell Banker also agreed to split the $2 million threshold for a reduced BMF fee between the Bellmarc Group
  and AC Lawrence, so that the Bellmarc Group had to report and pay royalties and BMF at 2.5% on $1.3 million in
  gross revenues in order to achieve the reduced rate of 0.5%. Ex. P-5 §§ 25.17, 25.18.



                                                        4
Case 2:14-cv-07926-MCA-MAH Document 237 Filed 09/09/21 Page 5 of 20 PageID: 8913




           Revenue. . . . [A]ll Gross Revenue on which Royalty Fees and BMF contributions are not

           paid within 30 days of accrual will be subject to a 2.5 percent BMF contribution.” Ex. P-5

           §§ 25.17, 25.18. In other words, the lower BMF contribution range is operable only if the

           Franchisees pay their Royalty Fees when due immediately after a closing. T1 26:6-8.

      20. Coldwell Banker agreed to use BMF contributions paid by the Franchisees to fund brand

           marketing in Manhattan, where the Franchisees were based. Ex. P-2 § 25.1.

      21. Pursuant to the Franchise Agreements, the Franchisees agreed that the Royalty Fees and

           BMF contributions had to be paid regardless of whether any sums were due or might

           become due to the Franchisees from Coldwell Banker. Ex. P-1 §§ 7.3, 11.2.

      22. If any payments under the Franchise Agreements, including Royalty Fees and BMF

           contributions, were more than 10 days late, they would bear interest thereafter at 18% per

           annum. Id. § 11.2.

      23. The Franchise Agreements provided for “conversion funding,” which Coldwell Banker

           offered to certain new franchisees to help offset costs associated with moving from an

           independent brokerage to a franchise-branded broker.                       Ex. P-2 §§ 25.8, 25.9; T1

           31:19-32:3.

      24. The “conversion funding” functioned as a loan that Coldwell Banker would forgive over

           time, but only so long as the Franchisees hit certain gross revenue thresholds and remained

           in compliance with the Franchise Agreements. T1 33:6-14. If the Franchisees were not in

           compliance, the agreement provided that the loans had to be paid back to Coldwell Banker. 3



  3
    According to the terms of the Conversion Promissory Notes, Coldwell Banker agreed to forgive one-eighteenth of
  the amount due over the course of 18 years, provided that beginning at the end of the first calendar year after the Notes
  were executed (December 31, 2014), Defendants were not in default of the Franchise Agreement and had met
  established annual royalty quotas. Exs. P-13, P-15. As explained infra, Defendants were in default as of December
  31, 2014.



                                                             5
Case 2:14-cv-07926-MCA-MAH Document 237 Filed 09/09/21 Page 6 of 20 PageID: 8914




     25. Specifically, under the terms of the Franchise Agreements, initial conversion funding of

        $1,250,000 (the “first conversion funding”) was paid to the Franchisees on or before June

        13, 2013, the date they officially became franchisees. T1 46:23-47:17, 21:5-16. When the

        Franchisees achieved $8.5 million in gross revenues, they were eligible for an additional

        $375,000 in conversion funds (the “second conversion funding”), as long as they remained

        current in reporting and payments due under the Franchise Agreements. Ex. P-2 §§ 25.8,

        25.9.

     26. When the Franchisees struggled to meet this $8.5 million threshold to receive additional

        conversion funding, Coldwell Banker adopted a new method of conversion fund payments,

        agreeing to release $187,500 once the Franchisees reached $4,250,000 in gross revenues,

        essentially splitting the second conversion funding in half. T1 45:1-25; Ex. P-8.

     27. The details of the conversion funding were provided in Conversion Promissory Notes dated

        May 15, 2013 and December 13, 2013, which Binder executed. See Exs. P-13, P-15.

     28. The Conversion Promissory Notes provided that Coldwell Banker may declare the notes

        in default and accelerate the amounts due if, among other things, any of the Defendants

        were in default of the Franchise Agreements, or upon termination or expiration of the

        Franchise Agreements. Id.

     29. In the Conversion Promissory Note, Defendants agreed to pay Coldwell Banker’s

        reasonable attorneys’ fees, including in-house attorneys, court costs and all costs of

        collection in the event that Coldwell Banker had to take legal action to enforce the notes.

        Id.




                                                 6
Case 2:14-cv-07926-MCA-MAH Document 237 Filed 09/09/21 Page 7 of 20 PageID: 8915




     30. In order to secure the amounts due under the Conversion Promissory Notes and the

        Franchise Agreements, each Franchisee executed and delivered Security Agreements to

        Coldwell Banker. Stipulated Facts ¶¶ 13, 17; see also Exs. P-16 to P-24.

     31. The Security Agreements granted Coldwell Banker a lien and security interest in identified

        property owned by Defendants. See, e.g., P-16. According to the terms of the Security

        Agreements, default occurs upon failure to pay any amount when due under the terms and

        provisions of the notes or the Franchise Agreements and, upon default, Coldwell Banker

        has the right to demand possession of the collateral, among other remedies. See, e.g., id.

        §§ 2, 3.

     32. The Security Agreements provided that the prevailing party is entitled to reasonable

        attorneys’ fees and court costs in the event of litigation. See, e.g., id. § 6(g).

     33. Binder executed the Security Agreements on behalf of the Franchisees. Exs. P-16 to P-24.

     34. The Franchise Agreements granted the Franchisees a license to the use the Coldwell Banker

        Marks until termination of the Franchise Agreements. Ex. P-1 § 4.

     35. The Franchise Agreements provided for curable and non-curable defaults.

     36. Curable defaults included failure to timely pay Royalty Fees or BMF contributions. Under

        the Franchise Agreements, the Franchisees were given 30 days, after receiving written

        notice, to correct curable defaults. Ex. P-1 § 16.2.3. That said, a second instance of a

        curable default within 12 months of the first is a non-curable default. Id. § 16.2.4.5.

     37. A non-curable default allowed Coldwell Banker to terminate the Franchise Agreements

        without advance notice or an opportunity to cure. Id. § 16.2.4.

     38. Upon termination of the Franchise Agreements, the Franchisees were liable for monetary

        and non-monetary obligations.




                                                   7
Case 2:14-cv-07926-MCA-MAH Document 237 Filed 09/09/21 Page 8 of 20 PageID: 8916




      39. In terms of monetary obligations, the Franchisees were required to pay (1) all sums due or

           accelerated, with interest accruing at 18%, Ex. P-1 §§ 11.2, 16.7; (2) liquidated damages

           “equal to the combined monthly average of Royalty Fees, BMF contributions, and any

           other fees . . . payable from the Opening Date through the date of early termination,

           multiplied by the less of (i) 36 or (ii) the number of full months remaining in the Term,”

           calculated at an 8% discount rate, id. § 16.7.2; 4 and (3) costs incurred by Coldwell Banker

           in enforcing its rights under the Franchise Agreements, including reasonable attorneys’

           fees, court costs, expert fees, costs of investigation and other litigation expenses, id.

           § 22.11.

      40. In terms of non-monetary obligations, the Franchisees were required to return all of

           Coldwell Banker’s property being used by the Franchisees and cease using the Coldwell

           Banker Marks. 5 Id. §§ 16.4, 16.5.

      41. The Franchise Agreements are fully integrated contracts. See ECF No. 223. 6

      42. Nothing in the Franchise Agreements obligates Coldwell Banker to reimburse Defendants

           for any advertising expenses. See ECF No. 134 at 4 n.5. 7




  4
    The parties agreed that liquidated damages were necessary because it was “impractical or extremely difficult to
  calculate the actual amount [the Franchisees] would have been obligated to pay as Royalty Fees, BMF Contributions
  and any other fees due under this Agreement through the Expiration Date.” Ex. P-1 § 16.7.2.
  5
    Pursuant to Section 16.6 of the Franchise Agreements, the Franchisees acknowledged that Coldwell Banker had no
  adequate remedy in the event that the Franchisees engaged in unauthorized post-termination use of the Coldwell
  Banker Marks and expressly agreed that Coldwell Banker may obtain an injunction and/or temporary restraining order
  to terminate such use.
  6
   The Court previously found this fact in dismissing Defendants’ counterclaim for fraudulent inducement. See ECF
  No. 209.
  7
    In a prior order dismissing Defendants’ counterclaim, the Court found there to be no material dispute regarding this
  fact. ECF No. 134 at 4 n.5.



                                                            8
Case 2:14-cv-07926-MCA-MAH Document 237 Filed 09/09/21 Page 9 of 20 PageID: 8917




      43. The Franchise Agreements and Franchise Disclosure Documents provide that referrals

          between the Franchisees and other Coldwell Banker offices and agents could not be

          expected or guaranteed. See Ex. P-3 § 12.

      44. Nothing in the Franchise Agreements required Plaintiff to adjust its rental system in order

          to accommodate Defendants’ needs. The Franchise Agreements explicitly state that

          systems developed by Coldwell Banker “are licensed and distributed on an ‘as is’ basis,”

          and that Coldwell Banker would “use [its] best efforts to provide support, limited solely to

          our issued applications.” See Ex. P-1 § 9.4.

      D. Parties’ Relationship Under the Franchise Agreements & Termination

      45. On June 13, 2013 (the “impact date”), the Franchisees became branded as a Coldwell

          Banker franchise. Stipulated Facts ¶¶ 129-30.

      46. By June 29, 2013, the Franchisees were late remitting payments to Coldwell Banker, T1

          56:1-22; Ex. P-189, and as of November 1, 2013, the Franchisees remained late in

          payments and were over 30 days late in payments. T1 58:17-59:7; Ex. P-178. 8

      47. During this time, Binder admitted that the Franchisees were under serious financial strain.

          Stipulated Facts ¶¶ 112-15.

      48. By January 2, 2014, however, Coldwell Banker verified that the Franchisees were current

          on their obligations and on January 6, 2014, Coldwell Banker released the first half of the

          second conversion funding to the Franchisees. T1 70:3-17; Ex. P-105.

      49. On January 8, 2014, after receiving the first half of the second conversion funding,

          Defendants stopped paying Royalty Fees and BMF contribution. T2 74:25-75:7.




  8
   Additionally, an audit of Defendants’ books and records in the fall of 2013 revealed that $11,074.56 in Royalty Fees
  due to Coldwell Banker had not been reported by Defendants. Stipulated Facts ¶ 128.



                                                           9
Case 2:14-cv-07926-MCA-MAH Document 237 Filed 09/09/21 Page 10 of 20 PageID: 8918




       50. According to Binder, he withheld these contributions in the hopes that Coldwell Banker

           would offset reimbursements for advertising costs that he thought Defendants were owed.

           10/24/16 Binder Dep. 182:1-19. Coldwell Banker denied Defendants’ request for an offset.

           T1 87:24-88:23; T2 86:15-16.

       51. As a result of Defendants’ failure to pay contributions, Coldwell Banker declared

           Defendants delinquent in January 2014.                 Stipulated Facts ¶ 134.          Defendants were

           delinquent until the Franchise Agreements were terminated in December 2014.                               T1

           72:1-77:19; see generally Ex. P-35. 9

       52. Throughout the delinquency period, Coldwell Banker repeatedly communicated with

           Defendants about their outstanding balance. For example, in a meeting held in February

           2014, Coldwell Banker informed Defendants that they had to pay all past due fees prior to

           any distributions from Coldwell Banker. Stipulated Facts ¶ 116. 10 Coldwell Banker also

           sent letters and emails dated March 26, 2014, April 15, 2014, April 29, 2014, and July 10,

           2014, reminding Defendants that they owed fees that were past due. T1 88:24-91:13; Exs.

           P-101, P-132, P-136, P-143.

       53. In the spring of 2014, Binder informed Coldwell Banker that he had arranged a loan,

           secured by real estate he owned in New Jersey, that he would use to bring the Franchisees’

           contribution payments current. Stipulated Facts ¶ 117; 10/24/16 Binder Dep. 208:7-209:3.

           Then, by email dated June 11, 2014, Binder advised Coldwell Banker that Defendants


  9
   During this time, the Bellmarc Group stopped making payments. AC Lawrence remained current on payments until
  October 2014. T1 76:25-77:19; Ex. P-35, at BD 00519.
  10
     Although this fact is stipulated to, Defendants assert that prior to March 26, 2014, they “did not receive a single
  notice or other indicia that Plaintiff considered them to be making payments in an untimely manner.” Defendants’
  Rebuttal to Plaintiff’s Summation and proposed Findings of Fact and Conclusions of Law (“Def. Reply”) ¶ 1, ECF
  No. 234. Because factual stipulations are “formal concessions . . . that have the effect of withdrawing a fact from
  issue and dispensing wholly with the need for proof of the fact,” it “is conclusive in the case.” Christian Legal Soc’y
  Chapter of the Univ. of Cal., 561 U.S. 661, 677-78 (2010) (quotation marks and citations omitted).



                                                           10
Case 2:14-cv-07926-MCA-MAH Document 237 Filed 09/09/21 Page 11 of 20 PageID: 8919




        would “fully” pay the outstanding contribution payments by the end of the week. T1

        91:14-92:1; Ex. P-102.

     54. After not receiving the delinquent contributions, Coldwell Banker issued a Notice of

        Non-Compliance by letter on July 29, 2014. Stipulated Facts ¶ 60; Ex. P-26. The Notice

        of Non-Compliance asserted that the Franchisees had committed monetary and

        non-monetary defaults under the Franchise Agreements and demanded that the Franchisees

        pay all past due fees and comply with certain non-monetary obligations under the Franchise

        Agreement by August 28, 2014. See id. The Notice stated that the dues owed totaled

        $291,880.90. Stipulated Facts ¶ 62; Ex. P-26. The Bellmarc Group received the Notice of

        Non-Compliance, and Binder received the Notice and did not respond. Stipulated Facts

        ¶ 61; 1/9/2019 Binder Dep. 506:16-507:11. Defendants did not pay Coldwell Banker the

        dues demanded by the Notice of Non-Compliance. Stipulated Facts ¶ 64.

     55. By letter dated August 29, 2014, Coldwell Banker issued a Notice of Continuing Default,

        asserting that Franchisees failed to cure the defaults detailed in the Notice of

        Non-Compliance and that past dues under the Franchise Agreement had increased to

        $276,545 as of August 26, 2014. Id. ¶ 65; Ex. P-27. Although the Notice of Continuing

        Default was actually a notice of a second curable default and thus could have been treated

        as a non-curable default, Coldwell Banker schedule a meeting with a representative of the

        Franchisees to discuss potential cure of the Franchisees’ outstanding defaults under the

        Franchise Agreements. Stipulated Facts ¶ 67. Although the Bellmarc Group and Binder

        confirmed receipt of the Notice of Continuing Default, Binder did not attend this meeting.

        Id. ¶ 66; T1 96:25-97:5; T2 150:2-20.




                                                11
Case 2:14-cv-07926-MCA-MAH Document 237 Filed 09/09/21 Page 12 of 20 PageID: 8920




      56. Finally, by letter dated September 22, 2014, Coldwell Banker issued a Notice of Default

           and Intent to Terminate Franchise Agreements (“Default/Termination Notice”), alleging

           that the Franchisees had committed monetary defaults under the Franchise Agreements and

           demanding the Franchisees pay all amounts due—$372,807.10 as of September 18, 2014—

           by October 23, 2014 (the “Cure Date”). Stipulated Facts ¶¶ 74-76; Ex. P-30. The

           Default/Termination Notice provided that if the Franchisees failed to pay the amount due

           by or before the Cure Date, the Franchise Agreements would be terminated effective

           October 24, 2014 without additional notice from Coldwell Banker. Stipulated Facts ¶ 78;

           Ex. P-30.

      57. By separate correspondence dated September 22, 2014, Coldwell Banker alleged that the

           Franchisees were in default under the respective Security Agreements. Id. ¶ 81; Ex. P-31

           (the “Demands to Assemble and Preserve Collateral”). The Demands to Assemble and

           Preserve Collateral required each Franchisee to assemble and make available the collateral

           for Coldwell Banker’s inspection and possession. Id. They also advised that Coldwell

           Banker objected to the use of the collateral or the proceeds of collateral for any purpose

           other than payment to Coldwell Banker for the amount due. Id.

      58. By letter dated October 1, 2014, Coldwell Banker notified the Franchisees that they were

           in default under the Promissory Notes and advised them that they were not eligible for loan

           forgiveness, additional funding, or other benefits provided for by the terms of the Franchise

           Agreements. Stipulated Facts ¶ 83; Ex. P-32 (the “Notice of Default Under Note”). 11



  11
     While this was ongoing, there was clear internal dysfunction between Binder, DeGrotta, and Friedman. On August
  25, 2014, DeGrotta and Friedman, individually and on behalf of the Franchisees and All Enterprises, filed a complaint
  against Binder and Nice Idea in the New York Supreme Court (the “Supreme Court Action”). Stipulated Facts ¶ 68.
  DeGrotta and Friedman alleged that the defendants engaged in illicit and wrongful acts in violation of the Franchisees’
  operating agreements and to the legal and financial detriment of the plaintiffs. Id. ¶ 69. Among other things, the
  plaintiffs in the Supreme Court Action sought the appointment of a receiver for the Franchisees. Id. ¶ 70. Coldwell


                                                           12
Case 2:14-cv-07926-MCA-MAH Document 237 Filed 09/09/21 Page 13 of 20 PageID: 8921




       59. Ultimately, the Franchise Agreements were terminated by Coldwell Banker effective

           December 18, 2014 due to the Franchisees’ failure to cure the defaults. Stipulated Facts

           ¶ 48; Ex. P-35 (the “Termination Notice”).

       60. Coldwell Banker also demanded that the Franchisees satisfy their post termination

           obligations provided for in the Franchise Agreements, including immediate payment of

           $2,146,001.67 known to be due under the Franchise Agreements, comprised of:

           (1) $422,151.39 in Royalty Fees and BMF contributions as of December 15, 2014; 12

           (2) $1,640,769.33 in liquidated damages; and (3) $83,080.95 in attorneys’ fees, costs of

           investigation, court costs, and other litigation expenses incurred as of November 30, 2014.

           Stipulated Facts ¶ 97; Ex. P-35.




  Banker was largely uninvolved in the Supreme Court Action, intervening only with respect to the request for the
  appointment of a receiver for the Franchisees. Id. ¶ 71.
  On September 8, 2014, a stipulated order was entered in the Supreme Court Action, which provided that the
  Franchisees “shall report and pay all fees to [Coldwell Banker] pursuant to the terms of the Franchise Agreement[s].”
  Id. ¶ 72. On September 11, 2014, a judge again ordered that the Franchisees report and pay transactions to Coldwell
  Banker pursuant to the Franchise Agreements subsequent to September 8, 2014. Id. ¶ 73. By letter dated October 10,
  2014, Coldwell Banker notified counsel for Defendants that the Franchisees were in default of the orders of September
  8 and 11, 2014 in the Supreme Court Action because the Franchisees had failed to report any transactions or make
  any payments to Coldwell Banker. Id. ¶ 84.
  On or around December 2, 2014, the Supreme Court Action was resolved by a settlement among the plaintiffs and
  defendants in that action. Id. ¶ 89. As part of the settlement agreement, DeGrotta and Friedman agreed to relinquish
  their ownership interest, resign from the company, and pay $25,000 in damages to plaintiff. Id. ¶ 149. Soon after,
  Binder advised Coldwell Banker of the settlement. Id.
  12
    Coldwell Banker was entitled to a 6% default rate for royalties, but in calculating the royalty rates, it continued a
  2.25% non-default rate. T1 169:25-172:17.
  Additionally, the account statements attached to the Termination Notice list closings for which Defendants had not
  paid fees to Coldwell Banker but for which Defendants had reported to Coldwell Banker. T1 72:1-74:3; Ex. P-35.
  Although Defendants had been ordered to report all future transactions to Coldwell Banker in the Supreme Court
  Action, they did not report transactions after September 8, 2014. Stipulated Facts ¶ 86; Exs. P-33 & P-34. Thus,
  closings conducted by Defendants subsequent to September 8, 2014, as well as any other unreported transactions are
  not reflected anywhere in the Termination Notice. For this reason, Plaintiff here seeks an accounting from Defendants.
  See Section III. B. As set forth infra, the Court will grant that relief.



                                                           13
Case 2:14-cv-07926-MCA-MAH Document 237 Filed 09/09/21 Page 14 of 20 PageID: 8922




         61. The Termination Notice also accelerated the unpaid principal sum of $1,437,500 and all

            interest accrued under each of the Promissory Notes and demanded immediate payment

            thereof. Stipulated Facts ¶ 98; Ex. P-35.

         62. None of the money demanded was ever paid by Defendants. T1 103:11-12, 178:13-17.

         63. The Termination Notice reiterated Coldwell Banker’s demands regarding collateral.

            Stipulated Facts ¶¶ 99-100; Ex. P-35. None of the collateral was ever given to Coldwell

            Banker. T1 104:2-4. According to Binder’s own accounting of Bellmarc Group’s finances,

            the Bellmarc defendants had $7,165,260 in assets as of December 31, 2014. Ex. D-81.

         64. In the Termination Notice and afterwards, Coldwell Banker repeatedly demanded that the

            Franchisees cease using the Coldwell Banker Marks and discontinue identifying the

            Offices to the public as “Coldwell Banker®” affiliated establishments. Stipulated Facts

            ¶ 103; P-35. Defendants ultimately ceased using the Coldwell Banker Marks as of May

            19, 2015 via a consent order. See ECF No. 35. 13

  III.      CONCLUSIONS OF LAW

         A. Breach of Contract

         65. A breach of contract claim requires proof of four elements by a preponderance of the

            evidence: “(1) a valid contract existed between plaintiff and defendant; (2) plaintiff

            performed its obligations under the contract; (3) defendant breached the contract; and

            (4) plaintiff was damaged as a result of the breach.” Bonnieview Homeowners Ass’n v.




  13
    Prior to the issuance of the consent order, the Court entered an injunction ordering Defendants to cease using the
  Coldwell Banker Mark and de-identify as an affiliate. ECF No. 17. Thereafter, Plaintiff believed that Defendants did
  not comply with the injunction and moved for contempt. ECF No. 21. In order to resolve the contempt motion,
  Defendants agreed to the consent order, requiring them to immediately comply with the Court’s injunction and to
  complete de-identification immediately. See Stipulated Facts ¶ 105.



                                                          14
Case 2:14-cv-07926-MCA-MAH Document 237 Filed 09/09/21 Page 15 of 20 PageID: 8923




             Woodmont Builders, LLC, 655 F. Supp. 2d 473, 509 (D.N.J. 2009) (quotation marks and

             citation omitted). 14

         66. Following a material breach, “the non-breaching party may treat the contract as terminated

             and refuse to render continued performance.” Goldman S. Brunswick Partners v. Stern,

             265 N.J. Super. 489, 494 (App. Div. 1993).

         67. The Franchise Agreements together formed a valid, fully integrated contract between the

             parties.

         68. Plaintiff proved that the Franchisees breached the Franchise Agreements by (1) failing to

             remit BMF contributions and Royalty Fee payments between January 8, 2014 and

             December 18, 2014; (2) failing to repay the Conversion Promissory Notes; and (3) failing

             to comply with the Security Agreements by refusing to convey the collateral to Coldwell

             Banker.

             a. The Franchise Agreements required the Franchisees to pay Coldwell Banker Royalty

                 Fees of 2.5%, calculated from gross revenues at the time of closing and due

                 immediately after closing. Ex. P-2 § 25.3.

             b. The Franchise Agreements required the Franchisees to pay a percentage of revenues

                 into the BMF, due immediately after closing. Id. § 25.1.

             c. The Conversion Promissory Notes required repayment of the loan if the Franchisees

                 were not in compliance with the Franchise Agreements. Exs. P-13, P-15.

             d. The Security Agreements provided Coldwell Banker with a lien on property owned by

                 the Franchisees to be conveyed to Coldwell Banker in the event of a default of the

                 Agreements by the Franchisees. Exs. P-16 to P-24.


  14
       New Jersey law applies to the Franchise Agreements. See Ex. P-1 § 22.6.



                                                           15
Case 2:14-cv-07926-MCA-MAH Document 237 Filed 09/09/21 Page 16 of 20 PageID: 8924




         e. Starting on January 8, 2014, the Franchisees stopped paying Royalty Fees and BMF

              contributions, which constituted a breach of the Franchise Agreement. T2 74:25-75:7.

         f. The Franchisees also failed to repay the Conversion Promissory Notes after they

              stopped paying Royalty Fees and BMF contributions, which was in breach of the

              Franchise Agreements.

         g. The Franchisees failed to convey property owned by Coldwell Banker and secured by

              the Security Agreement after the Franchise Agreements were terminated, which was a

              breach of the Franchise Agreements.

     69. Because Binder executed and conveyed to Coldwell Banker a Guaranty of Payment and

         Performance of the obligations of the Franchisees under the Franchise Agreements, he is

         liable for this breach. Stipulated Facts ¶ 35.

     70. Plaintiff proved that it performed its obligations under the Franchise Agreements.

         a.   When the Franchisees’ defaulted on the Franchise Agreements by failing to remit

              Royalty Fees and BMF contributions, Coldwell Banker gave the Franchisees multiple

              opportunities to cure the default.

         b.   Coldwell Banker terminated the Franchise Agreements in accordance with the terms

              of the agreement.

         c.   The Franchisees were not entitled to any additional release of conversion payments

              after January 8, 2014, because they were in default of the Franchise Agreements.

     71. Coldwell Banker did not otherwise breach any provision of the Franchise Agreements.

         a. The Franchise Agreements did not require Coldwell Banker to adjust its rental system

              in order to accommodate Defendants.




                                                   16
Case 2:14-cv-07926-MCA-MAH Document 237 Filed 09/09/21 Page 17 of 20 PageID: 8925




        b. The Franchise Agreements did not require Coldwell Banker to reimburse the

             Franchisees for advertisement costs.

        c. The Franchise Agreements explicitly stated that Coldwell Banker could not make any

             guarantees regarding referrals that the Franchisees may receive.

     72. Coldwell Banker proved that it suffered damages as a result of the Franchisees’ breach.

        a. Defendants withheld at least $422,151.39 in Royalty Fees and BMF contributions due

             under the Franchise Agreements.

        b. Defendants never repaid the $1,437,000 loaned by Coldwell Bank as conversion

             funding.

        c. Defendants withheld collateral owed to Coldwell Bank upon default of the Franchise

             Agreement.

     73. In accordance with the terms of the Franchise Agreement, Coldwell Banker is also entitled

        to liquidated damages of $1,640,769.33 as a result of a breach of the Franchise Agreements.

     74. Furthermore, Plaintiff is entitled to reasonable attorneys’ fees.

        a.   The parties stipulated that Section 22.11 of the Franchise Agreements allowed

             Coldwell Banker to collect reasonable attorneys’ fees and that this right to collect fees

             survived termination of the Franchise Agreements. Stipulated Facts ¶ 59; Ex. P-1 §

             22.11.

        b.   Moreover, the Conversion Promissory Notes and the Security Agreements provide

             that Plaintiff was entitled to attorneys’ fees incurred to enforce the terms of those

             agreements. See Ex. P-13; Ex. P-16 § 6(g).

     75. Plaintiff is also entitled to interest, calculated at 18% as set forth in the Franchise

        Agreements, from December 18, 2014, the date of the Termination Notice. Interest as of




                                                    17
Case 2:14-cv-07926-MCA-MAH Document 237 Filed 09/09/21 Page 18 of 20 PageID: 8926




           the date of the trial is as follows: (a) $487,567.51 on royalties and BMF; (b) $1,895,021.15

           on liquidated damages; 15 and (c) $1,660,253.42 on the conversion notes. 16

       76. In total, Plaintiff is entitled to $7,543,262.80 in damages as a result of the breach of

           contract.

       77. Plaintiff is not entitled to an additional $7,165,260 (the value of the collateral under the

           Security Agreements), as such payment would be duplicative of other damages. 17

       B. Accounting as to Defendants

       78. The exercise of the equitable jurisdiction to compel an account rests upon three grounds:

           (1) the existence of a fiduciary or trust relation; (2) the complicated nature or character of

           the account; and (3) the need for discovery. The existence of any of these three grounds is

           sufficient to compel an accounting. See Onderdonk v. Presbyterian Homes of N.J., 85 N.J.

           171, 181 & n.4 (1981).

       79. In 2014, the Franchisees began underreporting their sales to Coldwell Banker. As a result,

           the New York Supreme Court ordered that Defendants were to correctly report all

           transactions to Coldwell Banker. They failed to do so and have continued to fail to do so.

       80. Information regarding sales made by the Franchisees is solely within the possession of

           Defendants and has not been disclosed during discovery.

       81. Accordingly, Coldwell Banker is entitled to an accounting of all transactions.


  15
     Defendants argue that “the Franchise Agreement does not specifically provide for interest to be calculated on
  liquidated damages.” Def. Reply ¶ 39. But under Section 16.7.2 of the Franchise Agreement, liquidated damages
  were due at the termination of the Franchise Agreements, and under Section 11.2, interest runs at 18% for any
  payments more than ten days past due. Ex. P-1.
  16
     Defendants contend that the maximum interest rate permitted under New Jersey Law is 16% per annum. Def. Reply
  ¶ 48. This limitation, provided by N.J.S.A. § 31:1-1(a), does not apply to debts between corporations. See N.J.S.A.
  § 31:1-1(e); N.J.S.A. § 31:1-6; see also Westdale Constr. Ltd. v. Liberty State Fin. Holdings Corp., 2010 U.S. Dist.
  LEXIS 32615 (D.N.J., April 1, 2010).
  17
     For similar reasons, Plaintiff is not entitled to damages under its claim of conversion or unjust enrichment, as these
  damages would be duplicative of the damages received for breach of contract.



                                                            18
Case 2:14-cv-07926-MCA-MAH Document 237 Filed 09/09/21 Page 19 of 20 PageID: 8927




     82. To the extent Plaintiff seeks additional fees as a result of this accounting, they may file a

        new and separate action and identify it as a related case.

     C. Lanham Act Violation as to Defendants

     83. To establish infringement under the Lanham Act, a plaintiff must show “that (1) the mark

        is valid and legally protectable, (2) it owns the mark, and (3) the defendant’s use of the

        mark is likely to create confusing concerning the origin of goods or services.” E.T. Browne

        Drug Co. v. Cococare Prods., Inc., 538 F.3d 185, 191 (3d Cir. 2008).

     84. The first two elements are established if the mark at issue is federally registered and has

        become incontestable. Commerce Nat. Ins. Servs., Inc. v. Commerce Ins. Agency, Inc.,

        214 F.3d 432, 438 (3d Cir. 2000).

     85. When a franchisor terminates a franchisee’s license to use the franchisor’s mark, continued

        use by the franchise is a form of counterfeiting, and the franchisee is liable under 25 U.S.C.

        § 1117(c) for counterfeiting damages. Motel 6 Operating LP v. Hi Hotel Grp. LLC, 670

        F. App’x 759 (3d Cir. 2016).

     86. Pursuant to 15 U.S.C. § 1117(b), damages are mandatory for counterfeiting defendants.

        Under 15 U.S.C. § 1117(c)(1) and (2), where the use of the counterfeit mark is willful, a

        court can award up to $2,000,000 per counterfeit mark per type of good or services sold.

     87. The amount of statutory damages to award is in the sound, and wide, discretion of the

        Court. Chanel, Inc. v. Gordashevsky, 558 F. Supp. 2d 532, 537 (D.N.J., 2008).

     88. The Coldwell Banker Marks are registered on the principal register of the U.S. Patent and

        Trademark Office and are owned by Coldwell Banker, satisfying the first two elements of

        a trademark infringement claim.




                                                  19
Case 2:14-cv-07926-MCA-MAH Document 237 Filed 09/09/21 Page 20 of 20 PageID: 8928




        89. Defendants continued to use the Coldwell Banker Marks between December 18, 2014 and

           May 19, 2015, when it entered a consent order.

        90. As a result of Defendants’ violation of the Lanham Act, an award in the amount of $50,000

           is warranted. 18

        91. The Court declines to grant Plaintiff $1,640,769.33—an award equal to the amount of

           liquidated damages—as requested by Plaintiff, because the Court awards all other damages

           Plaintiff seeks, plus 18% interest and attorneys’ fees.             Based on the totality of

           circumstances, the Court is satisfied that $50,000 is therefore sufficient to address the harm

           Plaintiff suffered. Moreover, by Plaintiff’s own admission, Defendants have ceased use of

           the Coldwell Banker Marks, and thus a higher figure is not necessary to deter Defendants

           from engaging in infringing conduct in the future. Cf. Chanel, Inc., 558 F. Supp. 2d at 538

           (granting Lanham Act damages equal to amount of actual damages sought when Court

           declined to award actual damages and when defendant continued to engage in infringing

           conduct).

  IV.      CONCLUSION

           For the reasons stated above, judgment will be entered against Defendants in the amount

  of $7,593,262.80, plus reasonable attorneys’ fees and costs. An appropriate Order will follow.

  Date: September 9, 2021                                           /s Madeline Cox Arleo__________
                                                                    MADELINE COX ARLEO
                                                                    UNITED STATES DISTRICT JUDGE




  18
    The continued use of the marks would also constitute a breach of the Franchise Agreements. However, since
  Plaintiff seeks damages only under the Lanham Act, the Court does not address these possible damages.



                                                      20
